15 N.J. 376 (1954)
104 A.2d 841
ANNE SNODEN, PETITIONER-RESPONDENT,
v.
BOROUGH OF WATCHUNG, RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued April 5, 1954.
Decided May 10, 1954.
Mr. Samuel P. Orlando argued the cause for the appellant (Messrs. Orlando, Devine & Tomlin, attorneys).
Mr. John W. O'Brien argued the cause for the respondent (Messrs. O'Brien, Brett & O'Brien, attorneys).
PER CURIAM.
This is an appeal from a judgment entered in the Appellate Division in a workmen's compensation case in which petitioner's decedent, her husband, died as the result of cardiac failure.
*377 Three lower tribunals, the Division of Workmen's Compensation, the Somerset County Court and the Superior Court, Appellate Division, have factually determined that the decedent died as the result of an unusual strain arising out of and in the course of his employment. There was evidence to adequately support those findings and we perceive no sound reason for rejecting them. See R.R. 1:5-3(a).
Judgment affirmed.
HEHER and BRENNAN, JJ., concurring in result.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.